DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
Claim 1-2 has/have been canceled, and claims 3-6 have been considered on the merits. All arguments have been fully considered. 

Terminal Disclaimer
The terminal disclaimer filed on 1/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT. 8,679,481 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The double patenting rejection has been withdrawn.

EXAMINER'S AMENDMENT


Authorization for this examiner’s amendment was given in an interview with Marissa Kuzirian on 2/10/2021.

The application has been amended as follows: 

Claim 5: replace “PSGL-1 (P-selectin Glycoprotein Ligand), GlyCAM-1 (Glycosylation-Dependent Cell Adhesion Molecule)” with “P-selectin glycoprotein ligand-1 (PSGL-1), glycosylation-dependent cell adhesion molecule-1 (GlyCAM-1)”
Claim 5: replace “MAdCAM-1 (Mucosal Adhesion Cell Adhesion Molecule)” with “mucosal addressin cell adhesion molecule-1 (MAdCAM-1)”
Claim 5: delete “ESL-1, LFA-1, MAC-1,” in line 4.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Jalkanen et al. as cited in the OA mailed on 12/11/2019. Jalkanen et al. teach the peripheral blood lymphocytes treated with chondroitinase ABC. Upon the claim amendment on 7/14/2020 deleting lymphocytes from the claimed cell types, the claimed invention is directed to eosinophils, basophils or macrophages. There is no prior art teaching these isolated specific blood cells that have been treated with an enzyme degrading chondroitin sulfate proteoglycan as a composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAEYOON KIM/           Primary Examiner, Art Unit 1632